UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

CHARLOTTE COBB, an individual,

 

Plaintiff,
V. Case No. 3:19-cv-897-J-39JRK
MONSANTO COMPANY,
Defendant.
/
ORDER

THIS CAUSE is before the Court sua sponte. Plaintiff initiated this action on
August 1, 2019, by filing a five-count Complaint. (Doc. 1; Complaint). Upon review, the
Court finds that the Complaint constitutes an impermissible “shotgun pleading.”

There are four basic types of shotgun pleadings:

(1) those in which “each count adopts the allegations of all

preceding counts;” (2) those that do not re-allege all

preceding counts but are “replete with conclusory, vague,

and immaterial facts not obviously connected to any

particular cause of action”; (3) those that do not separate

each cause of action or claim for relief into a different count;

and (4) those that assert multiple claims against multiple

defendants without specifying which applies to which.
Yeyille v. Miami Dade Cty. Pub. Sch., 643 F. App’x 882, 884 (11th Cir. 2016) (quoting
Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1321-23 (11th Cir. 2015)).
“The unifying characteristic of all types of shotgun pleadings is that they fail to . . . give
the defendants adequate notice of the claims against them and the grounds upon which

each claim rests.” Weiland, 792 F.3d at 1323.
A shotgun complaint “contains several counts, each one incorporating by
reference the allegations of its predecessors, leading to a situation where most of the
counts . . . contain irrelevant factual allegations and legal conclusions.” Strategic
Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir.
2002). Consequently, in ruling on the sufficiency of a claim, the Court is faced with the
onerous task of sifting out irrelevancies in order to decide for itself which facts are
relevant to a particular cause of action asserted. See id. Here, each count incorporates
all the allegations of the preceding counts. See generally Complaint.

In the Eleventh Circuit, shotgun pleadings of this sort are “altogether
unacceptable.” Cramer v. State of Fla., 117 F.3d 1258, 1263 (11th Cir. 1997); see also
Weiland, 792 F.3d at 1321, 1324 (“[T]his Court has condemned the incorporation of
preceding paragraphs where a complaint contains several counts, each one
incorporating by reference the allegations of its predecessors [i.e., predecessor counts],
leading to a situation where most of the counts (i.e., all but the first) contain irrelevant
factual allegations and legal conclusions.” (internal quotation and citation omitted))
(collecting cases); Cook v. Randolph County, 573 F.3d 1143, 1151 (11th Cir. 2009)
(“We have had much to say about shotgun pleadings, none of which is favorable.”)
(collecting cases). As the Court in Cramer recognized, “[s]hotgun pleadings, whether
filed by plaintiff or defendant, exact an intolerable toll on the trial court's docket, lead to
unnecessary and unchanneled discovery, and impose unwarranted expense on the
litigants, the court and the court’s parajudicial personnel and resources.” Cramer, 117
F.3d at 1263. When faced with the burden of deciphering a shotgun pleading, it is the

trial court’s obligation to strike the pleading on its own initiative, and force the plaintiff to
replead to the extent possible under Rule 11, Federal Rules of Civil Procedure. See id.
(admonishing district court for not striking shotgun complaint on its own initiative); see
also United States ex rel. Atkins v. Mcinteer, 470 F.3d 1350, 1354 n.6 (11th Cir, 2006)
(“When faced with a shotgun pleading, the trial court, whether or not requested to do so
by a party’s adversary, ought to require the party to file a repleader.”) (citing Byrne v.
Nezhat, 261 F.3d 1075, 1133 (11th Cir. 2001), abrogated on other grounds as
recognized by Douglas Asphalt Co. v. QORE, Inc., 657 F.3d 1146, 1151 (11th Cir.
2011)).

The Court also notes that the Federal pleading rules call for
“a short and plain statement of the claim showing that the pleader is entitled to relieff.]’”
Johnson v. City of Shelby, Miss., 574 U.S. 10 (2014) (quoting Federal Rule of Civil
Procedure 8(a)(2)). Plaintiffs Complaint spans 33 substantive pages and can be
categorized as neither short nor plain. The Complaint’s lack of brevity cannot be justified
when nearly a dozen pages are spent describing scientific studies, federal statutes, and
superfluous background facts which are not needed for Plaintiff to plead her case. (See,
e.g., Complaint ff 4.10 (“Roundup was introduced in 1974 and is today one of the
world’s most widely-used herbicides. . . .”); see also Complaint {| 5.2 (“The EPA requires
a variety of tests as part of the registration process to evaluate the potential for
exposure to pesticides, toxicity to people and other potential non-target organisms, and
other adverse effects on the environment. Registration by the EPA, however, is not an
assurance or finding of safety. . . .”). The toll exacted upon the Court and Defendant by
Plaintiffs failure to plead this case in a short and plain statement is compounded by the

Compilaint’s shotgun nature.
Accordingly, after due consideration, it is

ORDERED:

1. The Complaint (Doc. 1) is STRICKEN.

2. Plaintiff shall file an amended complaint consistent with the directives of
this Order no later than August 28, 2019. Failure to do so may result in dismissal of
this action.

ah
DONE and ORDERED in Jacksonville, Florida this 4 day of August, 2019.

 

Deen
BRIAN J. DAVIS

United States District Judge

2
Copies furnished to:

Counsel of Record
